NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANDRES GUTIERREZ ESTRADA,
Appellant, 1
V.
TELEFONOS DE MEXICO, S.A.B. DE C.V.,_
Appellee. '
2010-1558
(Opposition Nos. 91183487 and 91183509)
Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.
ON MOTION
ORDER
Andres Gutierrez Estrada moves for reconsideration
of the c0urt's order dated February 2, 2011 dismissing his
petition for review for failure to file a corrected brief and a
time extension to amend his brief. Estrada states “the
appellant had not received the rejection notice until
Febr11ary 24, 2011.”
Upon consideration thereof

ESTRADA V. TELEFONOS DE MEXICO 2
IT ls ORDERE1;) THAT:
The motion will be granted, the mandate will be re-
cal1ed, the dismissal order will be vacated, and the peti-
tion for review will be reinstated if, within 60 days of the
date of filing of this order, Estrada files his corrected
informal brief.
FOR THE COURT
[1AB ] 8 21]]] /S/ Jan H0rba1y
Date J an Horba1y
Clerk
cci Andres Gutierrez Estrada '
Julie B. Seyler, Esq.
FlLED
321 us count
mEFED€§»f?5E%‘cFnF°"
HAR 1 BZ{]11
.IAN|~B)RBA|.Y
CLEBK